Exhibit 10

 

Amendment to the

The Marcus Corporation Retirement Income and Supplemental Retirement Plan

As Amended and Restated Effective May 29, 2012

 

1.Effective January 1, 2013, a new subsection (f) is added to Section 3.01
(“Participation”) to read as follows:

 

(f)          Notwithstanding subsections (a) through (e) of this Section 3.01,
the Hotel Division President of the Company shall become a Participant in the
Plan immediately as of his Date of Hire.

 

2.Effective January 1, 2013, a new subparagraph (iii) is added to Section
5.03(b) (“Amount of Annual Allocation”) and the current subparagraph
5.01(b)(iii) is renumbered subparagraph (iv), as follows:

 

(iii)If the SRP Participant is the Hotel Division President of the Company with
a Date of Hire after January 1, 2013, his allocation shall be an amount equal to
7.0% of his Compensation for the Plan Year.

 

(iv)For all other Participants, his allocation shall be an amount equal to 0.5%
of his Compensation for the Plan Year.

  

 

 

 

